Title: To George Washington from Edmund Randolph, 9 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia July 9. 1794
               
               The secretary of state has the honor of inclosing to the President of the U.S. the opinions of the secretary of the treasury and of the attorney-general, upon the propriety of intrusting to Mr Jay eventual powers for some minister, who may concert
                  
                  with Denmark and Sweden a proper arrangement for the defence of neutral rights. Those gentlemen, as well as the secretary of war are against the measure.  Unless therefore the President sees the subject, as strongly as it is impressed upon the mind of the secretary of state; he will probably let it rest for the present. The following observations are intended as answers to the objections, which have been made by the other gentlemen.
               1. The powers are not proposed to be delivered at all events; but only at the discretion of Mr Jay, who is already required to sound.  He can decide on the necessity of putting them into action. And why should a lesser confidence be witheld from him, in whom an immensely greater is placed?  Why was the power of sounding the ministers of those courts delegated to him, if a good opening was not to be seized?  What better opening can present itself, than a determined spirit of hostility in Great Britain, which, I presume, is the only condition upon which Mr Jay would be instructed to deliver the powers to the agent?  Much time would be saved; especially as the project has already assumed shape from the treaty between Denmark & Sweden.
               2. It is therefore to be considered, what are the advantages and what the dangers, in case G. Britain should be resolved on hostility?
               The advantages are expected to be these:
               1. The Algerines will be inevitably turned upon us by Great Britain. Our little fleet in their cruises against them will probably be little able to make head against England if she is determined to crush it. But situations are easily conceived in which a full cooperation with the two northern powers may produce a better effect, more security and perhaps less expence to our ships, whether we contemplate the Algerines alone, or the British in conjunction with them.
               2. If Spain, disgusted with England, or driven by necessity, should be inclined to make peace with France, she will feel a greater inclination to detach herself from England, when she finds that America is to cooperate.
               3. If any Stress could be laid upon the honor of Russia, she too ought to be expected to come into the defence of neutrality. But this honor has probably too little influence; and therefore the accession of Russia, as it might be produced by the Union with America, can be counted upon, only a distant possibility.
               
               4. G. Britain holds most of the islands. To what island, unless it be Danish or Swedish can our cruisers resort for occasional aids; and what an immense loss it will be, if we should omit to obtain every possible succour for our private ships of war, which are the only but a powerful substitute for our feeble navy?
               5. Denmark and Sweden, when acting relatively to themselves only may be induced to cease from hostility against G. Britain; and indeed to content themselves with something short of war. Ought we not therefore to endeavour to prevent such a relaxation—we, who ought to multiply the enemies of our enemy?
               6. But after all this is the main consideration:
               G. Britain would have made war against us long ago, if it had not been for the successes of the French. If we go to war with G. Britain, we must still hope, that the French will be successful; because among many other reasons, we shall be relieved, in proportion as the French occupy her forces and her money. Now France has great expectations of succours of provisions from the vessels of Denmark, & Sweden. Without them, what may not be the consequence?  Every encouragement therefore, which we can afford to those nations, by associating our private and public ships of war, will bind them faster; as they will readily anticipate the havoc, which we shall commit on British commerce.
               As to the dangers of the measure proposed.
               1. We are under no obligation to entangle ourselves with Denmark and Sweden further than may relate to the war; and if the terms offered by them be unacceptable, let them not be accepted.
               2. If war should have actually taken place between the two northern powers and England, before fresh instructions could reach Mr Jay; still the instructions may be so worded, as to avoid the assumption of power, apprehended by the attorney-general: And he forgets, that the minister is not proposed to be sent on to the northern courts unless there appears to be a determined spirit of hostility in G. Britain against the U.S.
               3. To be sure, if G. Britain should discriminate in our favor, either openly or secretly, it would be improper to form a league against her. But then Mr Jay will not deliver the powers, if she also makes compensation. Suppose the discrimination should be established in future; and no compensation be offered for past depredations. Even then, ought congress to be in a capacity
                  
                  of deciding on the aid, which they may expect, if they should be involved in a war from measures for procuring satisfaction to their plundered citizens.
               
                  Edm: Randolph.
               
            